UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6364


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

SOMSAK SAEKU,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:07-cr-00304-BO-1; 5:12-cv-00616-BO)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Somsak Saeku, Appellant Pro Se.         William Miller Gilmore,
Rudolf A. Renfer, Jr., Stephen Aubrey West, Assistant United
States Attorneys, Gaston Williams, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Somsak    Saeku    seeks     to      appeal    the    district      court’s

orders denying his Fed. R. Civ. P. 59(e) motion and denying

relief on his motions for recusal, to dismiss the indictment,

for reconsideration, and to amend his 28 U.S.C. § 2255 (2012)

motion, which the district court had already denied. *                         The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the     merits,   a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s       assessment   of       the    constitutional        claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable




     *
       To the extent Saeku attempts to challenge the district
court’s denial of his first § 2255 motion, he failed to file a
timely notice of appeal from that order, thereby depriving us of
jurisdiction.



                                             2
claim of the denial of a constitutional right.              Slack, 529 U.S.

at 484-85.

           We have independently reviewed the record and conclude

that Saeku has not made the requisite showing.              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                We

dispense     with    oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                       3